       Case 4:21-cr-00379 Document 1 Filed on 07/19/21 in TXSD Page 1 of 4


                                                                          United States Courts Southern
                                                                                 District of Texas
                            UNITED STATES DISTRICT COURT
                                                                                     &/>ED
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                  07/19/2021
                                                                          EĂƚŚĂŶKĐŚƐŶĞƌ, Clerk of Court
 UNITED STATES OF AMERICA

                                                    CRIMINAL NO.        4:21-cr-379
 v.
                                                    18 U.S.C. §§ 1343 and 2

 KELVIN O. RAMIREZ,
              Defendant.


                                        INFORMATION

       The Acting Assistant Attorney General charges:

                                       General Allegations

       At all times material to this Information:

       1.      The foreign exchange market, also known as “forex,” “FX,” and “currency

exchange,” was a global marketplace for buying and selling foreign currencies. Forex trading was

conducted electronically over the counter, via computer networks between traders around the

world, rather than on one centralized exchange.

       2.      Retail forex trading was a form of trading through which investors who placed

funds with traders sought to profit from exchange rates between different currencies.

       3.      Defendant KELVIN O. RAMIREZ was a United States citizen and resident of

Houston, Texas. KELVIN O. RAMIREZ used Instagram, a social media platform, to promote

himself as a successful retail foreign currency or “forex” trader.

                                         COUNT ONE
                                           Wire Fraud
                                    (18 U.S.C. §§ 1343 and 2)

       4.      From in or around September 2015 through in or around January 2019, the exact
      Case 4:21-cr-00379 Document 1 Filed on 07/19/21 in TXSD Page 2 of 4




dates being unknown to the United States, in the Houston Division of the Southern District of

Texas and elsewhere, the defendant,

                                    KELVIN O. RAMIREZ,

did knowingly and willfully, and with the intent to defraud, having devised and intending to devise

a scheme and artifice to defraud, and to obtain money and property by means of materially false

and fraudulent pretenses, representations, and promises, knowing such pretenses, representations,

and promises were false and fraudulent when made, did transmit and cause to be transmitted by

means of wire communications in interstate and foreign commerce, certain writings, signs, signals,

pictures, and sounds, for the purpose of executing such scheme and artifice.

                                      Purpose of the Scheme

       5.      The purpose of the scheme was for KELVIN O. RAMIREZ to unlawfully enrich

himself by making materially false and fraudulent representations to the victims regarding his prior

trading success, the performance of past investments, the use and investment of the victims’ funds,

the status of the purported investment, KELVIN O. RAMIREZ’s management of the purported

investment, and the terms of the investment.

                              The Scheme and Artifice to Defraud

       6.      Through his Instagram accounts, KELVIN O. RAMIREZ attracted investors and

potential investors by falsely presenting himself as a successful forex trader and by falsely

promising rates of return on investments and low or no-risk returns on investments.

       7.      KELVIN O. RAMIREZ marketed two general types of fraudulent investments

that purportedly traded in forex: (a) so-called “investment groups” and (b) so-called “private

accounts” purportedly managed by KELVIN O. RAMIREZ. For both types of investments,

KELVIN O. RAMIREZ fraudulently solicited individuals by using false representations about
        Case 4:21-cr-00379 Document 1 Filed on 07/19/21 in TXSD Page 3 of 4




high returns on investments, and making false promises about the risk associated with the

investments and false guarantees about returns on investment.

        8.     In total, KELVIN O. RAMIREZ solicited more than $650,000 from over 100

investors through the use of false and misleading statements about his prior trading success, the

performance of past investments, guaranteed returns on investments, and other material facts.

        9.     Instead of using investors’ funds for trading in forex as promised, KELVIN O.

RAMIREZ misappropriated investors’ funds for his own personal use, including car purchases,

dining out, and recreational activities.

                                           Use of the Wires

        10.    On or about May 31, 2018, for the purpose of executing the aforesaid scheme and

artifice to defraud, and in furtherance thereof, KELVIN O. RAMIREZ did knowingly transmit

and cause to be transmitted, by means of wire communications in interstate and foreign commerce,

certain writings, signs, signals, pictures, and sounds, to wit: a WhatsApp message from KELVIN

O. RAMIREZ in the Southern District of Texas to Victim A, outside of the Southern District of

Texas, containing a link to a contract for private account management.

        All in violation of Title 18, United States Code, Sections 1343 and 2.

                                FORFEITURE ALLEGATIONS

        11.    The foregoing paragraphs of this Information are realleged and incorporated herein

by reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code,

Section 981(a)(1)(C), and Title 28, United States Code, Section 2461.

        12.    Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461, upon conviction of any

offense in violation of 18 U.S.C. § 1343, the defendant shall forfeit to the United States any

property, real or personal, constituting or traceable to the proceeds of any violation of 18 U.S.C. §

1343.
       Case 4:21-cr-00379 Document 1 Filed on 07/19/21 in TXSD Page 4 of 4




       13.     If any of the property described above, as a result of any act or omission of the

defendant:

       a.      cannot be located upon the exercise of due diligence;

       b.      has been transferred or sold to, or deposited with, a third party;

       c.      has been placed beyond the jurisdiction of the Court;

       d.      has been substantially diminished in value; or

       e.      has been commingled with other property that cannot be divided without difficulty;

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).



                                                  JOSPEH BEEMSTERBOER
                                                  ACTING CHIEF
                                                  FRAUD SECTION, CRIMINAL DIVISION
                                                  U.S. DEPARTMENT OF JUSTICE


                                                  _____________________________________
                                                  _____________________
                                                  LAURA CONNELLY
                                                  Trial Attorney
                                                  Fraud Section, Criminal Division
                                                  U.S. Department of Justice
                                                  1400 New York Avenue, N.W.
                                                  Washington, D.C. 20005
                                                  laura.connelly@usdoj.gov
                                                  202-307-1423
